Name: 84/184/EEC: Council Decision of 22 March 1984 amending Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  means of agricultural production
 Date Published: 1984-03-30

 Avis juridique important|31984D018484/184/EEC: Council Decision of 22 March 1984 amending Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 087 , 30/03/1984 P. 0025 - 0025*****COUNCIL DECISION of 22 March 1984 amending Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (84/184/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 78/692/EEC (2), and in particular Article 16 (1) (a) thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 83/116/EEC (4), and in particular Article 16 (1) (a) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Directive 81/561/EEC (6), and in particular Article 16 (1) (a) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed oil and fibre plants (7), as last amended by Directive 83/116/EEC, and in particular Article 15 (1) (a) thereof, Having regard to the proposal from the Commission, Whereas, in Decision 80/817/EEC (8), as amended by Decision 82/601/EEC (9), the Council declared that field inspections carried out in 23 third countries on seed-producing crops of certain species satisfy the conditions laid down in the said Directives; Whereas this declaration of equivalence is valid only until 30 June 1983; whereas work concerning its renewal, in particular a study of the current situation in each beneficiary country and experiments on the subject, is under way; Whereas, pending the outcome of this work, the validity of that declaration of equivalence should be extended for an adequate period, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 80/817/EEC '30 June 1983' is hereby replaced by '31 December 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 1984. For the Council The President C. FITERMAN (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 236, 26. 8. 1978, p. 13. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No L 76, 22. 3. 1983, p. 21. (5) OJ No 125, 11. 7. 1966, p. 2309/66. (6) OJ No L 203, 27. 7. 1981, p. 52. (7) OJ No L 169, 10. 7. 1969, p. 3. (8) OJ No L 240, 12. 9. 1980, p. 1. (9) OJ No L 247, 23. 8. 1982, p. 1.